Citation Nr: 1742657	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-00 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bone loss.

2.  Entitlement to service connection for a skin disorder, to include folliculitis and chloracne. 

3.  Entitlement to service connection for residuals of rabies. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970, with service in the Republic of Vietnam from June 1969 to August 1970. 

This matter comes to the Board of Veterans' Appeals (Board) from January 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In July 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to service connection for bone loss and residuals of rabies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Folliculitis with chloracne, with facial scarring, had its onset in service. 


CONCLUSION OF LAW

Folliculitis with chloracne, with facial scarring was incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a skin disorder, and that it is related to service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Under the law, a veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116.  In this case, the record reflects the Veteran did have service in Vietnam during that period, and, as such, he was presumptively exposed to herbicides at that time.  See July 1970 Military Personnel Record. 

The law also provides that veterans exposed to herbicides are presumed service-connected for certain conditions, even if there is no record of such disease during service, including chloracne or other acne form diseases consistent with chloracne.  38 C.F.R. § 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acne form disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Veteran has a current diagnosis of chloracne and folliculitis.  See December 2013 Medical Treatment Record.  As the Veteran is presumed to have been exposed to Agent Orange given his service in Vietnam, the crux of the case turns on establishing a medical nexus.  While the presumption of § 3.307 is inapplicable for application in this case because the file does not reflect that the Veteran's chloracne manifest to a degree of 10 percent or more within a year of service, the Veteran is not barred from entitlement to service connection based on direct causation.  Here, the Veteran provided a private nexus opinion stating that his chloracne and folliculitis are both results of exposure to Agent Orange.  The Board finds this opinion probative, as it is reflective of a comprehensive review of the Veteran's medical history, and uses medical principles to base its conclusion.  As such, the Board finds that entitlement to service connection for a skin disorder, to include chloracne and folliculitis, is warranted. 


ORDER

Service connection for folliculitis with chloracne, with facial scarring, is granted.


REMAND

The Veteran's claims for service connection for bone loss and residuals of rabies must be remanded for further evidentiary development.  Specifically, the Veteran has not yet been afforded VA examinations in connection with these claims.  

In regards to the Veteran's claim for service connection for residuals of rabies, he asserts that he has experienced residuals of generalized pain, fatigue, burning, itching, tingling, numbness in lower extremities, limitation of motion in the feet and legs, sleep disorders, difficulty swallowing and breathing taking the form of choking spells, gastrointestinal problems and nervous disorder.  See April 2010 Correspondence; see also July 2017 Hearing Transcript at 10.  

The Veteran contracted rabies when he was bitten by a rabid dog in Vietnam.  As this incident is documented in the Veteran's service treatment records, the in-service occurrence of the rabid dog bite is undisputed.  Thus, the Veteran should be provided with an examination to identify all of his diagnosable disabilities which he asserts are related to the dog bite, and their etiologies. 

Additionally, the Veteran asserts that he was told that he has bone density loss, and that this is due to either his exposure to Agent Orange, or the rabid dog bite.  See July 2017 Hearing Transcript at 16.  As the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  Therefore, the Veteran must be afforded a VA examination to determine the etiology of his bone density loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2.	Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of his rabies residuals and bone loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.	Schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of his rabies residuals and bone loss.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests deemed necessary should be administered.  A diagnosis of chronic fatigue syndrome must be ruled in or excluded.

In responding to each of the inquiries below, the examiner must discuss whether the Veteran's fatigue, dizziness, gastrointestinal problems, generalized pain, burning, itching, tingling, numbness in lower extremities, limitation of motion in the feet and legs, sleep disorders, difficulty swallowing and breathing taking the form of choking spells are related to either the in-service bite by a rabid dog and/or the in-service treatment for rabies.

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 

(a)  Please identify (by medical diagnosis) each of the Veteran's disabilities that he believes are related to a rabid dog bite or Agent Orange exposure. 

(b)  As to each diagnosis found to be present, the examiner should opine whether it is at least as likely as not that such disability is related to his conceded in-service rabid dog bite or Agent Orange exposure. 

(c)  As to each diagnosis found to be present, the examiner should opine whether it is at least as likely as not that such disability was aggravated by his conceded in-service dog rabid bite or Agent Orange exposure.

(d)  As to each diagnosis found to be present, the examiner should opine whether it is at least as likely as not that such disability was caused or aggravated by is service-connected disabilities, to include the aggregate impact of those conditions.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

4.  Afford the Veteran a VA psychiatric examination.  The examiner must identify all psychiatric disabilities found to be present.

a. Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability due to the documented in-service dog bite and subsequent in-service treatment for this disability.

b. The examiner must also opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability related to the circumstances of the documented in-service dog bite.

c. The examiner must also opine as to whether the Veteran has psychiatric disability that is caused by his service-connected disabilities, to include the aggregate impact of those conditions.

d. The examiner must opine as to whether the Veteran has a psychiatric disability that was aggravated by his service-connected disabilities, to include the aggregate impact of thos e conditions.

The examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability related to his in-service exposure to Agent Orange.

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

5.  Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


